DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on August 25th, 2022, amended claims 1, 7-8, 11-13, 18, and 20 are entered. Claims 4-5 and 15-16 are cancelled.
Response to Arguments
Applicant's remarks and amendments with respect to the claim objections have been fully considered. The objections are withdrawn in view of the amendment.
Applicant's remarks and amendments with respect to the rejections under 35 U.S.C. 112(b) have been fully considered.  The rejections are withdrawn in view of the amendment.
Applicant's arguments, filed on August 25th, 2022, with respect to the rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive. The rejection is maintained, and further clarified, in view of the amendment. 
At Pg. 13 of the Reply, Applicant argues that the claimed features “lead to an improvement and cannot be performed by a human being by using ‘mental processes’…nor indicates a mathematical relationship”. Examiner respectfully disagrees. Applicant fails to provide any support or rationale for why this cannot be performed in the mind, therefore making this a conclusory statement.
At Pg. 13-14 of the Reply, Applicant argues that “the feature of the pulse wave sensor is not directed to the human mind or the mathematical concept”. Although the recently added limitation of “a light source for emitting light onto the user and a detector for detecting light reflected from the user” is not directed to the human mind or a mathematical concept, these added features are nothing more than forms of data-gathering. The feature of the pulse wave sensor fails to integrate the invention into practical application as these are generic sensors that are well-understood and considered conventional activity within the art. For example, NPL Bharati et al (Bharati, Subhash, and Girmallappa Gidveer. "Waveform analysis of pulse wave detected in the fingertip with PPG." International journal of advances in engineering & technology 3.1 (2012): 92.), NPL Cai et al (Cai, Qing, et al. "Implementation of a wireless pulse oximeter based on wrist band sensor." 2010 3rd International Conference on Biomedical Engineering and Informatics. Vol. 5. IEEE, 2010.), and NPL Myllylä et al (Myllylä, Teemu, et al. "Human heart pulse wave responses measured simultaneously at several sensor placements by two MR-compatible fibre optic methods." Journal of Sensors 2012 (2012).) all disclose analyzing pulse waveforms using both a light source and a light detector.
The acquiring, sampling, and storing steps are each recited at a high level of generality such that it amounts to insignificant presolution and postsolution activity, e.g., mere data gathering step necessary to perform the Abstract Idea and storing a value. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes it from well- understood, routine, and conventional data gathering and storing engaged in by medical professionals prior to Applicant's invention. Furthermore, it is well established that the mere physical or tangible nature of additional elements such a generic sensor and use of a hardware processor does not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)). Thus, the claimed invention does not amount to significantly more than the Abstract Idea. 
At Pg. 14 of the Reply, Applicant cites the Specification [0066-0073] and Figure 3B in order to argue that the features of claim 1 provide an improvement of the existing apparatus. Examiner respectfully disagrees. Upon review of the cited portions of the Specification and Figure 3B, the Examiner is still unclear on what the exact improvement is. Applicant fails to support these arguments with any facts or evidence, therefore making this another conclusory statement.
Further at Pg. 14 of the Reply, Applicant argues that “the pulse wave sensor of amended claim 1 is not a generic sensor”. Examiner respectfully disagrees. Once again, Applicant fails to provide any support or rationale for why this specific pulse wave sensor is not generic, therefore making this a conclusory statement.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 6-8, 10-14, 17-18, and 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites:
measure a pulse wave signal from a user…
obtain two or more parameters among a maximum point, an onset point, and a point between the maximum point and the onset point, from a waveform of the measured pulse wave signal; and
combine the obtained two or more parameters to generate a pulse wave analysis result…
estimate the bio-information for assessing health of the user based on the generated pulse wave analysis result,
wherein the pulse wave sensor comprises a light source for emitting light onto the user and a detector for detecting light reflected from the user and measures the pulse wave signal based on the detected light, and 
wherein the processor is further configured to: 
obtain a plurality of one-period signals from the measured pulse wave signal; 
obtain any one of the obtained plurality of one-period signals as a representative waveform, or superpose two or more of the obtained plurality of one-period signals to obtain the representative waveform; and 
obtain the two or more parameters from the obtained representative waveform.
Independent Claim 8 recites:
a pulse wave sensor configured to measure a pulse wave signal from a user, the pulse wave signal representing a biological condition of the user; and 
a processor configured to: obtain two or more parameters among a maximum point, an onset point, and a point between the maximum point and the onset point, from a waveform of the measured pulse wave signal; 
combine the obtained two or more parameters to generate a pulse wave analysis result; and 
estimate the bio-information for assessing health of the user based on the generated pulse wave analysis result, 
wherein the pulse wave sensor comprises a light source for emitting light onto the user and a detector for detecting light reflected from the user and measures the pulse wave signal based on the detected light, 
wherein the processor is further configured to, based on the two or more parameters being obtained, generate, as the pulse wave analysis result, a variation in the obtained two or more parameters, based on a reference parameter obtained at a time of calibration.
Independent Claim 13 recites:	
measuring, by an apparatus for estimating the bio-information, a pulse wave signal from a user,
obtaining, by the apparatus, two or more parameters among a maximum point, an onset point, and a point between the maximum point and the onset point, from a waveform of the measured pulse wave signal; 
combining, by the apparatus, the obtained two or more parameters to generate a first pulse wave analysis result; 
estimating the bio-information for assessing health of the user based on the generated pulse wave analysis result,
wherein the measuring of the pulse wave signal comprises emitting light onto the user by a light source of the apparatus, detecting light reflected from the user by a detector of the apparatus, and measuring the pulse wave signal based on the detected light, 
wherein the obtaining of the two or more parameters comprises: 
obtaining a plurality of one-period signals from the measured pulse wave signal; 
obtaining any one of the obtained plurality of one-period signals as a representative waveform, or superpose two or more of the obtained plurality of one-period signals to obtain the representative waveform; and 
obtaining the two or more parameters from the obtained representative waveform.
Independent Claim 18 recites:
measuring, by an apparatus for estimating the bio-information, a pulse wave signal from a user; 
obtaining, by the apparatus, two or more parameters among a maximum point, an onset point, and a point between the maximum point and the onset point, from a waveform of the measured pulse wave signal; combining, by the apparatus, the obtained two or more parameters to generate a pulse wave analysis result, estimating the bio-information for assessing health of the user based on the generated pulse wave analysis result, 
8wherein the measuring of the pulse wave signal comprises emitting light onto the user by a light source of the apparatus, detecting light reflected from the user by a detector of the apparatus, and measuring the pulse wave signal based on the detected light, wherein the generating of the pulse wave analysis result comprises, based on the two or more parameters being obtained, generating, as the pulse wave analysis result, a variation in the obtained two or more parameters, based on a reference parameter obtained at a time of calibration.
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  
“A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018).
The claimed steps of measuring, obtaining, combining, and estimating recite a mathematical concept (i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations).  
The step to “combine the obtained two or more parameters” in independent Claim 1 is a mathematical relationship to determine a pulse wave analysis result. Referring to paragraph [0057] of the specification, the pulse wave can be analyzed from “addition, subtraction, and multiplication of the two parameters, a median value and a mean value of the two parameters”, which represent a mathematical relationship in order to combine two parameters. Referring to paragraph [0058] of the specification, equations are utilized to calculate combination results. Referring to paragraph [0063] of the specification, multiple calculation algorithms are cited.  
The claimed steps of measuring, obtaining, combining, and estimating can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
“[T]he ‘mental processes’ abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” MPEP 2106.04(a)(2) III. The pending claims merely recite steps for a generated result that include observations, evaluations, and judgments.
Examples of ineligible claims that recite mental processes include:
a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
a claim to collecting and comparing known information, which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in Claims 1-8, 10-18, and 20-22 is not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for measuring, obtaining, combining, and estimating merely invoke a computer as a tool.
The data-gathering step and the data-output step do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for measuring, obtaining, combining, and estimating.
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to generate a result. 
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.”  MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III.  The pending claims utilize a computer for measuring, obtaining, combining, and estimating. The claims do not apply the obtained prediction to a particular machine. Rather, the data is merely output in a post-solution step.
The additional elements are identified as follows: pulse wave sensor, light source, detector, processor, output interface, memory, and sensor.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant’s specification (e.g. paragraphs [0035]-[0040] and Figures 3A-3B) which discloses that the processor(s) comprise generic computer components that are configured to perform the generic computer functions (e.g. measuring, obtaining, combining, and estimating) that are well-understood, routine, and conventional activities previously known to the pertinent industry.
Applicant’s Background in the specification; and
The non-patent literature of record in the application.
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3. Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional generic computer components as those claimed. See option III. A. 2. in the Berkheimer memorandum.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the units associated with the steps do not add meaningful limitation to the abstract idea. A computer, processor, memory, or equivalent hardware is merely used as a tool for executing the abstract idea(s). The process claimed does not reflect an improvement in the functioning of the computer. 
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791